DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2021 has been entered.

Response to Amendment
This communication is in response to the amendment filed on 27 April 2021.
Claims 1-2, 8-9, and 15-16 are amended.
Claims 1-20 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 27 April 2021:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mc Erlean et al. (U.S. Patent Application Publication No. 20150101021 A1, hereinafter referred to as Mc Erlean) in view of Kline, III et al. (U.S. Patent Application Publication No. 20130179947 A1, hereinafter referred to as Kline).
As to claim 1, Mc Erlean teaches a method of bidirectional content synching and collaboration (see Mc Erlean para. 0019-0020 and Fig. 1: a system for synchronization of content that supports collaboration between users), the method comprising:
responsive to an instruction from a content server user to share an item with a cloud system user (see Mc Erlean para. 0027 and Fig. 1: first internal user 112 utilizes Content Management System (CMS) 106 to share on-premises content 102 with cloud-based repository 122), making a call to a cloud system (see Mc Erlean para. 0028 and Fig. 1: automatic synchronization is achieved by Content Management System (CMS) 106 pushing changes to the cloud), the call made by a content server operating behind a firewall in an enterprise computing environment, the item managed by the content server behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the cloud system operating in a cloud computing environment that is separate from (see Mc Erlean para. 0022 and Fig. 1: two separate installations of a content management system (CMS)), external to (see Mc Erlean para. 0025 and Fig. 1: cloud-based installation 120 is external to on-premises installation 106), and independent of the enterprise computing environment (see Mc Erlean para. 0022 and Fig. 1: the cloud-based installation is a second Content Management System (CMS) installation, i.e. it is independent of the first, on-premises CMS installation), the call containing information identifying the content server user, the cloud system user, and the item (see Mc Erlean para. 0040 and Fig. 3: the system communicates change information that includes information about the users that made changes and the content that was changed);
responsive to the call from the content server, storing, by the cloud system, a version of the item for an account of the content server user in the cloud system (see Mc Erlean para. 0027 and Fig. 1: cloud copy 102A), the version of the item in the cloud system accessible by the cloud system user through an account of the cloud system user in the cloud system (see Mc Erlean para. 0030 and Fig. 1: external user 108 accesses cloud copy 102A via cloud-based installation 120);
responsive to the cloud system user modifying the version of the item shared by the content server user, generating, by the cloud system, an event describing the modifying of the version of the item by the cloud system user (Note: In accordance with its definition in the relevant art, the term “event” is used to refer to a) an “activity that affects the records in a file1”, and b) the description of such activity as recorded in a log file2. Read in light of the instant specification3, the term “event” is interpreted according to the latter meaning.
See Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312);
storing the event in the cloud system (see Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312) until the content server polls the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a computing device, either randomly or according to a predefined schedule4. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: CMS 106 pulling changes from cloud copy 102A on a periodic basis, as taught by Mc Erlean, corresponds to the claimed “content server polls the cloud system”; Note: Kline also teaches polling a cloud system, see Kline para. 0207);
sending, by the content server from behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), a polling request to the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a network device, either randomly or according to a predefined schedule5. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: Kline also teaches polling a cloud system, see Kline para. 0207);
responsive to the polling request from the content server, communicating the event describing the modifying of the version of the item by the cloud system user to the content server (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106), the communicating performed by an event service of the cloud system (see Mc Erlean para. 0023: the system comprises services for managing content and metadata; Note: Kline also teaches this subject matter, see Kline para. 0207 and 0368);
updating, by the content server, an audit log to include the event (see Mc Erlean para. 0037 and Fig. 3: changes are stored in audit log 302); and
updating, by the content server, the item managed by the content server behind the firewall in the enterprise computing environment to reflect the modifying of the version of the item by the cloud system user  (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106) such that the item managed by the content server in the enterprise computing environment is in sync with the version of the item in the cloud system (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106, in order to achieve automatic synchronization of content);
determining, by the content server, whether the item managed by the content server in the enterprise computing environment has been modified (see Mc Erlean para. 0037 and Fig. 3: changes to on-premises content 102 are stored in audit log 302);
responsive to the item managed by the content server in the enterprise computing environment having been modified, making a call to the cloud system with a delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A); and
updating, by the cloud system responsive to the call, the version of the item in the cloud system to reflect the delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A) such that the version of the item in the cloud system is in sync with the item managed by the content server in the enterprise computing environment (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A).
Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call to a cloud system.
However, Kline teaches:
making an application programming interface (API) call (see Kline para. 0447: network operations are performed using an API) to a cloud system (see Kline para. 0447: cloud computing environment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mc Erlean to include the teachings of Kline because it enables leveraging third-party solutions (see Kline para. 0404), enhancing the flexibility of the system.

As to claim 2, Mc Erlean as modified by Kline teaches wherein the delta reflects a change made by the content server or a user of the content server to the item managed by the content server in the enterprise computing environment (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A).

As to claim 3, Mc Erlean as modified by Kline teaches further comprising:
responsive to each action by any cloud system user permitted by the content server user to access the version of the item in the cloud system, generating, by the cloud system, an event describing the each action (see Mc Erlean para. 0039 and Fig. 3: changes made to on-premises content 102 and cloud copy 102A are stored in on-premises audit log 302 and tenant audit log 312, respectively).

As to claim 4, Mc Erlean as modified by Kline teaches further comprising:
storing events in a database of the cloud system (see Mc Erlean para. 0039 and Fig. 3: changes made to cloud copy 102A are stored in tenant audit log 312); and
responsive to a polling request from the content server from behind the firewall of the enterprise computing environment (see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds), communicating, by the event service of the cloud system, the events to the content server (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106; and see Kline para. 0207 and 0368: synchronization service).

As to claim 5, Mc Erlean as modified by Kline teaches  further comprising:
interpreting, by the content server, a file deletion event (see Mc Erlean para. 0026: remote users 210 have delete permissions; and see Kline para. 0228-0229: file deletion event) communicated to the content server by the event service of the cloud system (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106) responsive to a polling request from the content server from behind the firewall of the enterprise computing environment (see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; and Kline para. 0207: polling for data updates); and
determining, by the content server, whether to take any action on the file deletion event (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106; and see Kline para. 0228-0229: file deletion event).

As to claim 6, Mc Erlean as modified by Kline teaches wherein the polling request comprises a Hypertext Transfer Protocol (HTTP) request (see Mc Erlean para. 0028: exchange of synchronization information is done via HTTPS) and wherein the event comprises a JavaScript Object Notation object that describes a current state of the version of the item in the cloud system (see Kline para. 0252, 0254, and Fig. 15: file version information implemented as JSON).

As to claim 7, Mc Erlean as modified by Kline teaches wherein the item comprises a file or a folder (see Mc Erlean para. 0025 and Fig. 1: synchronization of files and folders).

As to claim 8, Mc Erlean teaches a system for bidirectional content synching and collaboration (see Mc Erlean para. 0019-0020 and Fig. 1: a system for synchronization of content that supports collaboration between users), the system comprising:
a content server operating behind a firewall in an enterprise computing environment (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the content server having a processor, a non-transitory computer-readable medium, and stored instructions translatable by the processor (see Mc Erlean para. 0010: the method of the invention is performed by a computer system having a processor and a computer-readable storage medium that stores a program for execution by the processor), the content server communicatively connected to a cloud system in a cloud computing environment that is separate from (see Mc Erlean para. 0022 and Fig. 1: two separate installations of a content management system (CMS)), external to (see Mc Erlean para. 0025 and Fig. 1: cloud-based installation 120 is external to on-premises installation 106), and independent of the enterprise computing environment (see Mc Erlean para. 0022 and Fig. 1: the cloud-based installation is a second Content Management System (CMS) installation, i.e. it is independent of the first, on-premises CMS installation), the stored instructions when translated by the processor perform:
responsive to an instruction from a content server user to share an item with a cloud system user (see Mc Erlean para. 0027 and Fig. 1: first internal user 112 utilizes Content Management System (CMS) 106 to share on-premises content 102 with cloud-based repository 122), making a call to the cloud system (see Mc Erlean para. 0028 and Fig. 1: automatic synchronization is achieved by Content Management System (CMS) 106 pushing changes to the cloud), the item managed by the content server behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the call containing information identifying the content server user, the cloud system user, and the item (see Mc Erlean para. 0040 and Fig. 3: the system communicates change information that includes information about the users that made changes and the content that was changed), wherein, responsive to the call from the content server, the cloud system stores a version of the item for an account of the content server user in the cloud system (see Mc Erlean para. 0027 and Fig. 1: cloud copy 102A), the version of the item in the cloud system accessible by the cloud system user through an account of the cloud system user in the cloud system (see Mc Erlean para. 0030 and Fig. 1: external user 108 accesses cloud copy 102A via cloud-based installation 120), and wherein, responsive to the cloud system user modifying the version of the item shared by the content server user, the cloud system generates an event describing the modifying of the version of the item by the cloud system user (Note: In accordance with its definition in the relevant art, the term “event” is used to refer to a) an “activity that affects the records in a file6”, and b) the description of such activity as recorded in a log file7. Read in light of the instant specification8, the term “event” is interpreted according to the latter meaning.
See Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312), wherein the event is stored in the cloud system (see Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312) until the content server polls the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a computing device, either randomly or according to a predefined schedule9. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: CMS 106 pulling changes from cloud copy 102A on a periodic basis, as taught by Mc Erlean, corresponds to the claimed “content server polls the cloud system”; Note: Kline also teaches polling a cloud system, see Kline para. 0207);
sending, from behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), a polling request to the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a network device, either randomly or according to a predefined schedule10. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: Kline also teaches polling a cloud system, see Kline para. 0207), wherein, responsive to the polling request, an event service of the cloud system (see Mc Erlean para. 0023: the system comprises services for managing content and metadata; Note: Kline also teaches this subject matter, see Kline para. 0207 and 0368) communicates the event describing the modifying of the version of the item by the cloud system user to the content server (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106);
updating an audit log to include the event  (see Mc Erlean para. 0037 and Fig. 3: changes are stored in audit log 302);
updating the item managed by the content server in the enterprise computing environment to reflect the modifying of the version of the item by the cloud system user (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106) such that the item managed by the content server behind the firewall in the enterprise computing environment is in sync with the version of the item in the cloud system (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106, in order to achieve automatic synchronization of content);
determining whether the item managed by the content server in the enterprise computing environment has been modified (see Mc Erlean para. 0037 and Fig. 3: changes to on-premises content 102 are stored in audit log 302); and
responsive to the item managed by the content server in the enterprise computing environment having been modified, making a call to the cloud system with a delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A), wherein, responsive to the call, the cloud system updates the version of the item in the cloud system to reflect the delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A) such that the version of the item in the cloud system is in sync with the item managed by the content server in the enterprise computing environment (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A).
Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call to a cloud system.
However, Kline teaches:
making an application programming interface (API) call (see Kline para. 0447: network operations are performed using an API) to a cloud system (see Kline para. 0447: cloud computing environment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mc Erlean to include the teachings of Kline because it enables leveraging third-party solutions (see Kline para. 0404), enhancing the flexibility of the system.

As to claim 9, see the rejection of claim 2 above.

As to claim 10, Mc Erlean as modified by Kline teaches wherein the stored instructions when translated by the processor further perform:
sending a polling request from behind the firewall to the event service of the cloud system periodically (see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds).

As to claim 11, Mc Erlean as modified by Kline teaches wherein the stored instructions when translated by the processor further perform:
responsive to an instruction from the content server user to share a folder with the cloud system user (see Mc Erlean para. 0025 and Fig. 1: synchronization of folders), making an API call to the cloud system (see Kline para. 0447: network operations are performed using an API), the API call containing information identifying the content server user, the cloud system user, and a folder name (see Mc Erlean para. 0040 and Fig. 3: the system communicates change information that includes information about the users that made changes and the content that was changed), wherein the cloud system creates a cloud folder for the account of the content server user using the folder name and makes the cloud folder accessible by the cloud system user through the account of the cloud system user in the cloud system (see Mc Erlean para. 0027 and Fig. 1: cloud copy 102A).

As to claim 12, see the rejection of claim 5 above.

As to claim 13, see the rejection of claim 6 above.

As to claim 14, see the rejection of claim 7 above.

As to claim 15, Mc Erlean teaches a computer program product for bidirectional content synching and collaboration (see Mc Erlean para. 0019-0020 and Fig. 1: a system for synchronization of content that supports collaboration between users), the computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor (see Mc Erlean para. 0010: the method of the invention is performed by a computer system having a processor and a computer-readable storage medium that stores a program for execution by the processor) of a content server operating behind a firewall in an enterprise computing environment (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the content server communicatively connected to a cloud system in a cloud computing environment that is separate from (see Mc Erlean para. 0022 and Fig. 1: two separate installations of a content management system (CMS)), external to (see Mc Erlean para. 0025 and Fig. 1: cloud-based installation 120 is external to on-premises installation 106), and independent of the enterprise computing environment (see Mc Erlean para. 0022 and Fig. 1: the cloud-based installation is a second Content Management System (CMS) installation, i.e. it is independent of the first, on-premises CMS installation), the instructions when translated by the processor perform:
responsive to an instruction from a content server user to share an item with a cloud system user (see Mc Erlean para. 0027 and Fig. 1: first internal user 112 utilizes Content Management System (CMS) 106 to share on-premises content 102 with cloud-based repository 122), making a call to the cloud system (see Mc Erlean para. 0028 and Fig. 1: automatic synchronization is achieved by Content Management System (CMS) 106 pushing changes to the cloud), the item managed by the content server behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the call containing information identifying the content server user, the cloud system user, and the item (see Mc Erlean para. 0040 and Fig. 3: the system communicates change information that includes information about the users that made changes and the content that was changed), wherein, responsive to the call from the content server, the cloud system stores a version of the item for an account of the content server user in the cloud system (see Mc Erlean para. 0027 and Fig. 1: cloud copy 102A), the version of the item in the cloud system accessible by the cloud system user through an account of the cloud system user in the cloud system (see Mc Erlean para. 0030 and Fig. 1: external user 108 accesses cloud copy 102A via cloud-based installation 120), and wherein, responsive to the cloud system user modifying the version of the item shared by the content server user, the cloud system generates an event describing the modifying of the version of the item by the cloud system user (Note: In accordance with its definition in the relevant art, the term “event” is used to refer to a) an “activity that affects the records in a file11”, and b) the description of such activity as recorded in a log file12. Read in light of the instant specification13, the term “event” is interpreted according to the latter meaning.
See Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312), wherein the event is stored in the cloud system (see Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312) until the content server polls the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a computing device, either randomly or according to a predefined schedule14. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: CMS 106 pulling changes from cloud copy 102A on a periodic basis, as taught by Mc Erlean, corresponds to the claimed “content server polls the cloud system”; Note: Kline also teaches polling a cloud system, see Kline para. 0207);
sending, from behind the firewall, a polling request to the cloud system (see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds), wherein, responsive to the polling request, an event service of the cloud system (see Mc Erlean para. 0023: the system comprises services for managing content and metadata; Note: Kline also teaches this subject matter, see Kline para. 0207 and 0368) communicates the event describing the modifying of the version of the item by the cloud system user to the content server (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106);
updating an audit log to include the event (see Mc Erlean para. 0037 and Fig. 3: changes are stored in audit log 302); and
updating the item managed by the content server behind the firewall in the enterprise computing environment to reflect the modifying of the version of the item by the cloud system user (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106) such that the item managed by the content server in the enterprise computing environment is in sync with the version of the item in the cloud system (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106, in order to achieve automatic synchronization of content);
determining whether the item managed by the content server in the enterprise computing environment has been modified (see Mc Erlean para. 0037 and Fig. 3: changes to on-premises content 102 are stored in audit log 302);
responsive to the item managed by the content server in the enterprise computing environment having been modified, making a call to the cloud system with a delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A); wherein, responsive to the call, the cloud system updates the version of the item in the cloud system to reflect the delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A) such that the version of the item in the cloud system is in sync with the item managed by the content server in the enterprise computing environment (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A).
Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call to a cloud system.
However, Kline teaches:
making an application programming interface (API) call (see Kline para. 0447: network operations are performed using an API) to a cloud system (see Kline para. 0447: cloud computing environment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mc Erlean to include the teachings of Kline because it enables leveraging third-party solutions (see Kline para. 0404), enhancing the flexibility of the system.

As to claim 16, see the rejection of claim 2 above.

As to claim 17, see the rejection of claim 10 above.

As to claim 18, see the rejection of claim 5 above.

As to claim 19, see the rejection of claim 6 above.

As to claim 20, see the rejection of claim 7 above.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to bidirectional content synching and collaboration through external systems.
a.	Sheldon, Tom; “Polling”; Linktionary.com: Networking Defined and Hyperlinked; Big Sur Multimedia; 2001; retrieved on 10 June 2021 from http://www.linktionary.com/p/polling.html
Teaches on page 1 that
“Polling is a technique in which one device continually monitors multiple other devices or makes requests from those devices, usually one after the other. Polling may also be done randomly or according to a predefined schedule. Polling is used by management applications to check the state of devices. It may read status information, then add that information to a log file or database for future reference.”
b.	“event”; FOLDOC: Free Online Dictionary of Computing; published 9 February 2000; retrieved 10 June 2021 from http://foldoc.org/event
Teaches on page 1 that an “event” is defined in the data management art as “A transaction or other activity that affects the records in a file.”
c.	McAlister et al.; “FAILOVER AND RECOVERY FOR REPLICATED DATA INSTANCES”; U.S. PGPub. No. 20110099420 A1.
Teaches data synchronization in a cloud computing environment (see para. 0049).
Teaches a monitoring component that collects event information from multiple monitored instances 234 and a logging component that logs these events (see para. 0036 and 0038).
Teaches utilizing APIs to perform functions within a data repository (see para. 0015), including an “events” API to get information regarding the events (see para. 0038).
d.	Belfiore et al.; “Distributed computing services platform”; U.S. PGPub. No. 20020059425 A1.
Teaches utilizing events to synchronize, report and provide notification about activities in the data storage system (see para. 0020 and 0120).
Teaches data synchronization (see para. 0023) in a cloud environment (also referred to as the “mega-store”, see para. 0022 and 0273)
e.	van der Linden et al.; “Systems and methods for establishing a cloud bridge between virtual storage resources”; U.S. PGPub. No. 20140052864 A1.
Teaches monitoring and collecting events (see para. 0231).
Teaches utilizing an API to poll for information and collect data (see para. 0415 and 0424).
Teaches synchronization of a server group (para. 0564).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 “event”; FOLDOC: Free Online Dictionary of Computing; published 9 February 2000; retrieved 10 June 2021 from http://foldoc.org/event
        2 See Applicant’s published specification, U.S. PGPub. No. 20200117725 A1, para. 0009-0010
        3 Ibid.
        4 Sheldon, Tom; “Polling”; Linktionary.com: Networking Defined and Hyperlinked; Big Sur Multimedia; 2001; retrieved on 10 June 2021 from http://www.linktionary.com/p/polling.html
        5 Sheldon, Tom; “Polling”; Linktionary.com: Networking Defined and Hyperlinked; Big Sur Multimedia; 2001; retrieved on 10 June 2021 from http://www.linktionary.com/p/polling.html
        6 “event”; FOLDOC: Free Online Dictionary of Computing; published 9 February 2000; retrieved 10 June 2021 from http://foldoc.org/event
        7 See Applicant’s published specification, U.S. PGPub. No. 20200117725 A1, para. 0009-0010
        8 Ibid.
        9 Sheldon, Tom; “Polling”; Linktionary.com: Networking Defined and Hyperlinked; Big Sur Multimedia; 2001; retrieved on 10 June 2021 from http://www.linktionary.com/p/polling.html
        10 Sheldon, Tom; “Polling”; Linktionary.com: Networking Defined and Hyperlinked; Big Sur Multimedia; 2001; retrieved on 10 June 2021 from http://www.linktionary.com/p/polling.html
        11 “event”; FOLDOC: Free Online Dictionary of Computing; published 9 February 2000; retrieved 10 June 2021 from http://foldoc.org/event
        12 See Applicant’s published specification, U.S. PGPub. No. 20200117725 A1, para. 0009-0010
        13 Ibid.
        14 Sheldon, Tom; “Polling”; Linktionary.com: Networking Defined and Hyperlinked; Big Sur Multimedia; 2001; retrieved on 10 June 2021 from http://www.linktionary.com/p/polling.html